          Case 3:20-cv-01626-JD Document 102 Filed 03/10/21 Page 1 of 3


 1   KAPLAN FOX & KILSHEIMER LLP
     Matthew B. George (SBN 239322)
 2   Maia C. Kats (pro hac vice)
     Laurence D. King (SBN 206423)
 3   Mario M. Choi (SBN 243409)
     1999 Harrison Street, Suite 1560
 4   Oakland, CA 94612
     Telephone: 415-772-4700
 5   Facsimile: 415-772-4707
     mgeorge@kaplanfox.com
 6   mkats@kaplanfox.com
     lking@kaplanfox.com
 7   mchoi@kaplanfox.com

 8   COTCHETT, PITRE & MCCARTHY LLP
     Anne Marie Murphy (SBN 202540)
 9   Mark C. Molumphy (SBN 168009)
     Noorjahan Rahman (SBN 330572)
10   Tyson C. Redenbarger (SBN 294424)
     Julia Q. Peng (SBN 318396)
11   San Francisco Airport Office Center
     840 Malcolm Road, Suite 200
12   Burlingame, CA 94010
     Telephone: (650) 697-6000
13   Facsimile: (650) 697-0577
     amurphy@cpmlegal.com
14   mmolumphy@cpmlegal.com
     nrahman@cpmlegal.com
15   tredenbarger@cpmlegal.com
     jpeng@cpmlegal.com
16
     Co-Lead Counsel
17
     [Additional Counsel in Signature Block]
18
                                UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
20
     IN RE: ROBINHOOD OUTAGE                   )   Case No. 3:20-cv-01626-JD
21   LITIGATION                                )
                                               )
22                                             )   PLAINTIFF DAVID KOSTENKO’S
                                               )   NOTICE OF VOLUNTARY DISMISSAL
23                                             )   PURSUANT TO FEDERAL RULE OF
                                               )
24                                             )   CIVIL PROCEDURE 41
                                               )
25                                             )
                                               )
26                                             )
                                               )
27

28


      NOTICE OF DISMISSAL                                                Case No. 3:20-cv-01626-JD
          Case 3:20-cv-01626-JD Document 102 Filed 03/10/21 Page 2 of 3


 1          PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

 2   Civil Procedure, Plaintiff David Kostenko files this Notice of Voluntary Dismissal without

 3   prejudice as to his claims as a named plaintiff and proposed class representative against

 4   Defendants. The claims of remaining Plaintiffs shall continue unaffected.

 5

 6   DATED: March 10, 2021                         Respectfully submitted,

 7   KAPLAN FOX & KILSHEIMER LLP                    COTCHETT, PITRE & MCCARTHY, LLP
 8
     /s/ Matthew B. George                          /s/ Anne Marie Murphy
 9   Matthew B. George (SBN 239322)                 Anne Marie Murphy (SBN 202540)
     Maia C. Kats (admitted pro hac vice)           Mark C. Molumphy (SBN 168009)
10   Laurence D. King (SBN 206423)                  Noorjahan Rahman (SBN 330572)
     Mario M. Choi (SBN 243409)                     Tyson C. Redenbarger (SBN 294424)
11   1999 Harrison Street, Suite 1560               Julia Q. Peng (SBN 318396)
     Oakland, CA 94612                              San Francisco Airport Office Center
12
     Telephone: 415-772-4700                        840 Malcolm Road, Suite 200
13   Facsimile: 415-772-4707                        Burlingame, CA 94010
     mgeorge@kaplanfox.com                          Telephone: (650) 697-6000
14   mkats@kaplanfox.com                            Facsimile: (650) 697-0577
     lking@kaplanfox.com                            amurphy@cpmlegal.com
15   mchoi@kaplanfox.com                            mmolumphy@cpmlegal.com
16                                                  nrahman@cpmlegal.com
                                                    tredenbarger@cpmlegal.com
17                                                  jpeng@cpmlegal.com

18                                                  Co-Lead Counsel
19

20                                                  AHDOOT & WOLFSON

21                                                  /s/ Tina Wolfson
                                                    Tina Wolfson (SBN 174806)
22                                                  Theodore Maya (SBN 223242)
                                                    10728 Lindbrook Drive
23                                                  Los Angeles, CA 90024
24                                                  Telephone: (310) 474-9111
                                                    Facsimile: (310) 474-8585
25                                                  twolfson@ahdootwolfson.com
                                                    tmaya@ahdootwolfson.com
26
                                                    Plaintiffs’ Executive Committee and Counsel
27
                                                    for Plaintiff David Kostenko
28

                                                      1
      NOTICE OF DISMISSAL                                                        Case No. 3:20-cv-01626-JD
          Case 3:20-cv-01626-JD Document 102 Filed 03/10/21 Page 3 of 3


 1                                       FILER’S ATTESTATION

 2          I, Matthew B. George, attest that concurrence in the filing of this document has been

 3   obtained from the other signatories. I declare under penalty of perjury that the foregoing is true and

 4   correct.

 5
            Executed this 10th day of March, 2021, at Pacifica, California.
 6

 7
                                                            /s/ Matthew B. George
 8
                                                                Matthew B. George
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
      NOTICE OF DISMISSAL                                                           Case No. 3:20-cv-01626-JD
